United States District Court

FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
Vv CRIMINAL ACTION NO. 3:20-CR-0134-S
JUAN QUINONES (1)

ORDER ADOPTING REPORT AND RECOMMENDATION OF THE
UNITED STATES MAGISTRATE JUDGE AND
DEFENDANT’S WAIVER OF RIGHT TO OBJECT

The Court referred the request for revocation of the Defendant’s Supervised Release to
United States Magistrate Judge for consideration. The Court has received the April 26, 2021
Report and Recommendation of the United States Magistrate Judge pursuant to its order. The
Defendant having waived allocution before this Court as well as his right to object to the Report
and Recommendation of the United States Magistrate Judge, the Court is of the opinion that the
Report and Recommendation of the Magistrate Judge is correct.

It is, therefore, ORDERED that the Magistrate Judge’s Report and Recommendation is
ADOPTED as the opinion and findings of the Court. It is further ORDERED that the Defendant
be committed to the custody of the Bureau of Prisons to be imprisoned for a term of eight (8)
months. No further term of Supervised Release imposed. The Court recommends that the

Defendant be allowed to serve his sentence as close to the Dallas-Fort Worth area as possible.

SO ORDERED.

SIGNED May 3, 2021.
édak Ke

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE
